Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

	The drawings, filed on 2/11/20, are accepted.

Allowable Subject Matter

	Claims 1-3, 6-19 and 22-23 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a rotor, comprising: a shaft disposed along a center axis extending in a vertical direction; a rotor core including an inner core disposed along a circumferential direction on a radial outside of the shaft and a plurality of outer cores disposed away from each other along the circumferential direction on the radial outside of the inner core; a plurality of permanent magnets disposed alternately with the outer cores in the circumferential direction on the radial outside of the shaft, the permanent magnets exciting the outer cores; and a support [12, 112] supporting the permanent magnets [33A-33B], wherein the support includes an outside support [1] fixed to a radial outside of the outer cores to circumferentially support an end face of each of the permanent magnets from both sides, an inside support [102] fixed to a radial inside of the outer cores to circumferentially support the end face of each of the permanent magnets from both sides, and a bridge unit [138, 238] extending radially to connect the outside support [1] and the inside support [102], wherein the bridge unit [138] is located on one side in a central axis direction of each of the outer cores [34O], and each outer core among the outer cores includes an opposite face parallelly opposed parallel to the end face of an adjacent permanent magnet among the permanent magnets in the circumferential direction, wherein each of the outside support and the inside support includes a support face [1a, 2a] circumferentially supporting the end face of the adjacent permanent magnet, and the support face is disposed on a side closer to a center line of the adjacent permanent magnet [33A, 33B] than the opposite face of said each outer core [43O] in the circumferential direction, as in claim 1.
	
    PNG
    media_image1.png
    588
    1255
    media_image1.png
    Greyscale


Or alternately, the rotor comprises the support [12, 112] includes a snap-fit unit [136] fixing each permanent magnet [33] among the permanent magnets to the support by snap-fitting, and the snap-fit unit includes a claw [136b] that is caught on said each permanent magnet [33] from one side in a center axis direction, as in claim 23.


    PNG
    media_image2.png
    588
    1255
    media_image2.png
    Greyscale

The above paragraph with pictorial reference numbers are only for reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, the most relevant prior art refs are US 20170126081, US 20130328432, and DE 102016208983 teaches spoke rotor with magnets embedded there within the rotor core and are supported by molded support.


    PNG
    media_image3.png
    502
    1479
    media_image3.png
    Greyscale


However, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned allowable features (see the above italic bolded font section) in combination with other limitations recited in the claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRAN N NGUYEN/Primary Examiner, Art Unit 2834